Title: From James Madison to Caesar A. Rodney, 15 January 1802
From: Madison, James
To: Rodney, Caesar A.


Dear Sir
Washington Jany. 15. 1802
I am just making a list of the papers in which the laws are to be published in each State. The Mirror of Wilmington is understood to be the proper choice for Delaware. Will you favor me with your opinion, wch. will be waited for, unless I should be obliged to anticipate it, which may perhaps be the case? I am led to suppose there can be little danger of erring by giving a preference to that paper. Mr. Giles is not yet returned. I learn with much pleasure that the crisis apprehended by you, is likely to pass over without the necessity of recurring to the fundamental questions supposed to be involved in it. Very respectfully I remain Dr. sr. Yr. friend & servt.
James Madison
 

   RC (DeHi).


   The editor of the Wilmington Mirror of the Times, and General Advertiser was James Wilson, whom Federalist justice Samuel Chase had attempted to indict under the 1798 Sedition Act. Wilson subsequently accepted JM’s 19 Jan. proposal that his paper print the federal laws (Donald H. Stewart, The Opposition Press of the Federalist Period [Albany, 1969], pp. 484, 871; Wilson to JM, 28 Jan. 1802 [DNA: RG 59, Miscellaneous Letters Received Regarding Publishers of the Laws]).

